Citation Nr: 1511530	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2014, the Veteran failed to show without good cause for a Videoconference hearing.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2014).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to his history of noise exposure in service.  The Veteran specifically cited to his exposure to artillery noice during his assignment as a gunner's mate in the United States Navy.  The Veteran also denied significant post-service occupational and recreational noise exposure without ear protection.  He has worked as a chef since separation from service.

In October 2011, the Veteran was afforded a VA audiological examination for his claimed bilateral hearing loss and tinnitus.  The VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss disability.  The VA examiner's rationale was based solely on the findings of normal hearing sensitivity at induction and separation.  The Board notes that the absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board therefore finds that the VA medical opinion was inadequate because the examiner failed to consider and adequately address whether the in-service shift in the Veteran's hearing loss between his induction and separation from service could have occurred as a result of noise exposure in service.  Therefore, the claim must be remanded for a new VA audiological examination and opinion with an adequate rationale regarding the etiology of the Veteran's bilateral hearing loss.  

The Board additionally notes that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim as the October 2011 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  Thus, it is appropriate to defer final appellate review of the tinnitus issue until the inextricably intertwined claim of entitlement to service connection for bilateral hearing loss has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records must be obtained.



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed bilateral hearing loss and tinnitus.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the development has been completed to the 
	extent possible, schedule the Veteran for a VA 
	audiological examination.  The claims file, including a
 	copy of this remand, should be provided to the 
	examiner for review, and the examiner should note 
	that it has been reviewed.

	The examiner should provide an opinion, with 
	supporting clinical rationale, as to whether the 
	Veteran's current bilateral hearing loss disability is at 
	least as likely as not (i.e. a 50 percent or greater 
	probability) caused by, or otherwise related to his 
	active duty service, to include his claimed in-service 
	noise exposure as a gunner's mate.  The examiner 
	should assume for the purposes of this opinion that in-
	service acoustic trauma did in fact occur during the 
	Veteran's service, as he so describes.

The examiner should consider and adequately address any in-service shifts in the Veteran's hearing loss between his induction into active duty service in 1984 and his separation in 1987.  The examiner should also consider the Veteran's claim that he did not have any occupational or recreational noise exposure without ear protection following service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain whey he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.   After completing the above development and any 
	other action deemed necessary, adjudicate the 
	Veteran's claims.  If any benefit sought remains 
	denied, furnish the Veteran and his representative a
   supplemental statement of the case.  The matter 
   should then be returned to the Board for appropriate 
   appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




